This is an action brought in Rhode Island against Jonas Stone and his wife, upon a promissory note executed in Massachusetts by husband and wife, both being then domiciled there.
Jonas Stone pleads in abatement that the writ was served by attaching certain land, and by garnishment of certain personal property and not otherwise; and it appears by the statement of facts that the land belonged to his wife, and the personal property was in the hands of an administrator of his father-in-law's estate. According to previous decisions1 this constitutes no service on the husband.
Addie E. Stone, the wife, pleads that the writ was served on her in the same manner and not otherwise; and that she had no attachable interest in either the personal or real estate.
The replication mistakes one fact which it is not material to consider, and sets forth that the defendants, by pleading the general issue, have submitted themselves to the jurisdiction of the court.
The husband, after suit commenced, was adjudged bankrupt, and has since died.
That the defendant may plead in abatement and does not waive that defence by filing his pleas to the merits at the same time, provided they be subsequent in order, is settled in Gardner v.James, 5 R.I. 235.
But the main question in the case is as to the capacity or power of a married woman resident in Massachusetts to make a contract there, enforcible in this State.
The statutes of Massachusetts, of 1874, cap. 184, § 1, provide *Page 109 
that "A married woman may . . . make contracts oral and written . . . in the same manner as if she were sole;" and § 3 provides she "may sue and be sued in the same manner, and to the same extent, as if she were sole."
As a general rule the validity of a contract is to be determined by the law of the place of contract. Story Conflict of Laws, §§ 242, 280; Wharton Conflict of Laws, §§ 401, 419;Andrews v. Pond, 13 Pet. 65. So with the forms of execution and solemnization. Wharton Conflict of Laws, §§ 401, 606, 676; see also Savigny and Foclix, quoted by Lawrence, Commentaries, tome iii. 265.
But there is much contrariety of decision and many exceptions made by the cases, the courts generally trying to carry into effect the intention of the parties, and sometimes to protect their own citizens from imposition, especially in the case of married women and persons under age.
But here the contract was without dispute good in Massachusetts, and the question before us is what by the law writers would be called a question of status, or the effect of the capacity to contract.
Being capable of making the contract in Massachusetts, and not capable in Rhode Island, does her capacity in Massachusetts avail her in Rhode Island, so that such contract would be enforcible here against her personal or real estate.
The civil law writers held that the capacity of the domicil followed the person everywhere, and a still older doctrine was that the capacity of the domicil of origin was not changed by a change of domicil.
But while there is great difference of opinion upon some of the points we have mentioned, there is very little upon the points which more immediately affect this case; and the reason will be apparent from the mere statement of them.
Every State has full control over property within it and over the process of its courts. It has the right to regulate the transfer of real property, stocks, and personal property within its limits; and it will not permit a foreign law to be intruded or to interfere with its own laws on those subjects. See Wharton Conflict of Laws, §§ 278, 297, 304, 334, 335, 339, 353. And a *Page 110 
contract valid by the laws of one State cannot be enforced in another, unless such a contract made between its own citizens could be enforced there, or, in other words, it depends on thelex fori.
On any other doctrine we should have a confusion of laws in the community, some persons and acts being regulated by the local laws and some by the laws of foreign states; and we should be in the situation of some countries in the Middle Ages, where different nationalities had been intermingled by immigration, or oftener by conquest, each retaining its ancient laws.
In this State the liability of a feme covert to suit depends entirely upon the common law, except in the case provided for by Gen. Stat. R.I. cap. 152, § 6, and § 16.
By the common law the only case in which the wife could be sued was where she had made a contract while sole, in which case the husband and wife must be sued together. 1 Chitty on Pleading, *57. If the wife survive she may be sued alone upon contracts made before coverture, but during marriage she could not be sued alone, nor could husband and wife be sued together inassumpsit, because the promise as to her is void. And if sued upon any contract made during coverture, she may plead the coverture in bar. 1 Chitty on Pleading, *58, 59.
The only cases where a married woman can be sued alone in Rhode Island are those specified in § 6 above named. She maysell and convey any of her personal estate except chattels real, furniture, plate, jewels, bank and other stocks, mortgage debts, and savings bank deposits; but see Gen. Stat. R.I. cap. 140, § 58; and she may make contracts for the sale and conveyance thereof. She may contract to sell and to be sued upon it.
It may further illustrate the case to inquire whether she, remaining married, could, either while resident abroad or on coming here, sue in this State. Evidently not except in the cases where our law allows it.1 She can have no greater right in this State than a married woman residing here, and our law has provided *Page 111 
no remedies, nor mode of suing or being sued, for foreigners, different from those applicable to our own citizens in similar cases.
The suit is also defective for another reason. There was no valid service upon the husband, and it stands therefore as if the wife had been sued alone, which cannot be under our laws except as before stated.
Judgment for defendants for costs.
1 Greenwich Nat. Bank v. Hall, 11 R.I. 124; Conway v.Armington, 11 R.I. 116.
1 In one other case, that of a sale of intoxicating liquors to a husband, a wife may sue for damages in her own name. See Pub. Laws R.I. cap. 508, § 34, of June 25, 1875. See also Rev. Stat. R.I. cap. 151, and Pub. Laws R.I. cap. 609, March 29, 1877.
NOTE BY MR. JUSTICE POTTER. — Some account of the laws relating to property of married women.
The first movement in the General Assembly of Rhode Island to modernize the laws on this subject was in January, 1840. January 14, 1840, the Judiciary Committee of the House reported a bill giving the Supreme Court certain powers as to appointing trustees, empowering a single judge to make any order or decree except a final decree in vacation, and further providing that certain stocks owned by married women should not be sold by the husband unless the wife joined in the conveyance, that the husband might receive the income during life, and on his death it was to survive to the wife or her appointees or legal representatives. Her household goods and furniture, owned at the time of marriage or which became hers after marriage, were secured to her in the same way.
This bill, simple as it now seems, was the subject of long discussions January 18, 22, and 23. It was advocated by the late Hon. John Whipple, E.R. Potter, and others, and vehemently opposed by the late Hon. James F. Simmons, was taken up and adopted by sections, and then after one motion to postpone had failed, was finally postponed to the May session by a majority of three.
June, 1841, an act was passed which now makes chapter 151 of the General Statutes, giving certain powers to a married woman coming into this State without her husband, he never having resided here. This act grew out of the famous D'Hauteville case.
The subject was not revived until the revision of 1844, when *Page 112 
the present law was substantially enacted, and mainly through the exertions of the late Hon. Wilkins Updike, then a member of the House.
Section 1 of the present act, Gen. Stat. R.I. cap. 152, is substantially the same as before, except that the wordabsolutely is inserted. Section 2 remains as in 1844. Section 3 also, except that the last paragraph, providing that the receipt of the wife shall be sufficient in all cases, was added in 1857. Section 4 was first passed in January, 1870. Section 5 is as in 1844. Section 6 was inserted in 1857, then as section 5. Section 7 of 1872 is the same as section 6 of 1857. In March, 1868, it was amended by omitting the word seised, so as to provide for the case of a husband who had made an assignment for creditors. The revising committee in 1872, having intentionally or by mistake left the section as it stood in 1857, the legislature in May, 1873, by Pub. Laws R.I. cap. 324, May 29, 1873, restored it as it was made to read in 1868.
Section 13 as to wills. By the Act of 1844, a married woman could dispose of personal estate by will, and by act passed January, 1856, the power was extended to real estate.
Sections 15 and 16 were amended in 1872.
The Revised Statutes of 1857 contained a provision, cap. 136, § 22, passed May, 1854, for the relief of the niece of Cyrus Butler, Esq.1 This section was omitted in 1872, all disabilities from alienage having been removed. See Gen. Stat. R.I. cap. 161, § 6. An additional provision was made by Pub. Laws R.I. cap. 609, March 29, 1877, giving a married woman certain powers in case of the desertion or insanity of her husband.
And under the provisions of Pub. Laws R.I. cap. 508, § 34, June 25, 1875, a woman may now sue in her own name for damages arising from the sale of intoxicating liquors to her husband.
1 She married an English subject, and subsequently by Butler's will received a large realty in Rhode Island. *Page 113